Case: 3:17-cv-00135-WHR-SLO Doc #: 90 Filed: 06/23/20 Page: 1 of 2 PAGEID #: 2994




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Lammers Barrel PRP Group,                         :
                                                  :
               Plaintiff,                         :
                                                  :            Case No. 3:17-cv-135-WHR
       v.                                         :
                                                  :            Judge Rice
Carboline Company, et al.,                        :
                                                  :
               Defendants.                        :

                            STIPULATED ENTRY OF DISMISSAL

       Having resolved the matters between them, plaintiff Lammers Barrel PRP Group and

defendant Yenkin-Majestic Paint Corporation have stipulated to the dismissal of the matters

between them with prejudice. Accordingly, the Court ORDERS this matter dismissed with

prejudice as to defendant Yenkin-Majestic Paint Corporation. Each side is to bear their own

costs. The Court retains jurisdiction to enforce the terms of the parties’ settlement.

       IT IS SO ORDERED.

                                                                            (tp - per Judge Rice authorization after his review)
                                              Walter H. Rice, Judge
                                              United States District Court

Stipulated and Agreed:

/s/ Gary D. Justis (per email auth.)                  /s/ Barton R. Keyes
Gary D. Justis (pro hac vice)                         Rex H. Elliott             (0054054)
The Justis Law Firm LLC                               Barton R. Keyes            (0083979)
10955 Lowell Avenue                                   Cooper & Elliott, LLC
Suite 520                                             2175 Riverside Drive
Overland Park, Kansas 66210-2336                      Columbus, Ohio
(913) 955-3712                                        (614) 481-6000
(913) 955-3711 (Facsimile)                            (614) 481-6001 (Facsimile)
gjustis@justislawfirm.com                             rexe@cooperelliott.com
                                                      bartk@cooperelliott.com

                                                      Attorneys for Defendant
                                                      Yenkin-Majestic Paint Corp.
Case: 3:17-cv-00135-WHR-SLO Doc #: 90 Filed: 06/23/20 Page: 2 of 2 PAGEID #: 2995




Daniel A. Brown (0041132)
Brown Law Office LLC
204 South Ludlow Street
Suite 300
Dayton, Ohio 45402
(937) 224-1216
(937) 224-1217 (Facsimile)
dbrown@brownlawdayton.com

Attorneys for Plaintiff
Lammers Barrel PRP Group




                                       2
